Citation Nr: 1201172	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-36 629	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in St. Petersburg, Florida, from which the Veteran's appeal was certified.  

The issue of entitlement to a clothing allowance, due to the Veteran's use of medications to treat her service-connected eczema, was raised in the Veteran's November 2008 substantive appeal (VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran was separated from service in September 2007.  A fee-based examination was conducted prior to separation, in July 2007, and a VA skin disease examination was conducted in January 2011.  Both of these examinations indicate the presence of eczema on the Veteran's neck, and only in that area.  However, the Veteran has asserted, to include in her November 2007 notice of disagreement, November 2008 substantive appeal, and at a March 2011 VA outpatient visit, that her eczema affects other areas of her body.  The record also reflects that during service, the Veteran's eczema was documented on other parts of her body besides her neck.  Further, the Veteran has asserted that her eczema is of the severity that outbreaks leave hyper-pigmented areas on her skin.  

Unfortunately, neither the fee-based nor the VA skin disease examination reports discuss the presence of active eczema or eczema residuals in other parts of the Veteran's body than her neck.  Especially because skin disorders are among those conditions observable by laypersons, at least to the extent of the condition's frequency of manifestation and location, a new VA examination is required to ensure that the current severity of the Veteran's eczema is properly documented.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding claimants competent to testify to symptomatology capable of lay observation).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA dermatology examination to determine the current symptomatology relating to her service-connected eczema.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported.  

The examiner should ask the Veteran in what specific area(s) of her body she has experienced eczema breakouts since her September 2007 service separation, and ask to her to point out any area(s) of her body in which there are residual effects of past eczema breakouts (including but not limited to the hyper-pigmentation reported at the July 2007 fee-based examination and the March 2011 VA outpatient visit).  The examiner should also provide a narrative of the location(s) and measurements of the skin area(s) in question, and comment as to the amount of the Veteran's overall body area, and of the exposed area, affected by her eczema.

2.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


